              Case 3:19-cv-00360 Document 1 Filed 12/06/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

MOISES PEREZ,                                      §§
                                                   §§
        Plaintiff,                                 §§
v.
                                                   §§
                                                   §§     CASE NO. 3:19-cv-00360
BODEGA LATINA CORPORATION D/B/A
                                                   §§
EL SUPER,
                                                   §§
                                                   §§
        Defendant.                                 §§
                                                   §§

                                    NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. §§ 1441 and 1446, et seq., Defendant Bodega Latina Corporation

(sued as Bodega Latina Corporation d/b/a El Super) ("Bodega")
                                                   (“Bodega”) files this Notice of Removal of

this action from State Court to this Court and respectfully states as follows:

        1.                                                   (“Plaintiff’), commenced a civil
                On October 17, 2019, Plaintiff, Moises Perez ("Plaintiff),

action in the District Court of El Paso County, Texas ("the
                                                      (“the State Court"),
                                                                  Court”), bearing the style,

Moises Perez v. Bodega Latina Corporation d/b/a El Super, Cause No. 2019-DCV-4034017-

          (“the Civil Action").
303418-18 ("the       Action”). The Civil Action is still pending in the State Court.

        2.      Bodega was served with a copy of the Summons and Petition in the Civil Action

on November 18, 2019, copies of which are attached as Exhibit A, and which constitute all

process, pleadings, and orders served on Bodega in the Civil Action to date.

        3.      Bodega has, to date, made no appearance in the Civil Action in State Court.

        4.      The Civil Action is one of which this Court has federal question jurisdiction

pursuant to 28 U.S.C. § 1331 and removal jurisdiction pursuant to 28 U.S.C. § 1441 in that:



                                            Page 1 of 4
31974813v.2
              Case 3:19-cv-00360 Document 1 Filed 12/06/19 Page 2 of 4



               a. The Petition asserts a claim to recover damages for a violation of the Family

                    and Medical Leave Act ("FMLA"),
                                          (“FMLA”), codified in 29 U.S.C. § 2601, et seq.

               b. This Court has original jurisdiction of Plaintiff's
                                                          Plaintiff’s FMLA claim under the civil

                    enforcement provisions of the FMLA, 29 U.S.C. § 2617(a)(2).

        5.     The Civil Action is also one of which this Court has jurisdiction pursuant to 28

U.S.C. § 1332 and removal jurisdiction pursuant to 28 U.S.C. § 1441 in that:

               a. Plaintiff, both at the time of filing of the Civil Action and as of the date of

                    filing this Notice, was and is a citizen of the State of Texas. (See Plaintiffs
                                                                                         Plaintiff’s

                    Petition attached as Exhibit A, ¶
                                                    ¶ 2.)

               b. Bodega, both at the time of the filing of the Civil Action and as of the date of

                    filing of this Notice, was and is a corporation incorporated under the laws of

                    the State of Delaware with its principal place of business in the State of

                    California. As such, Bodega is a foreign corporation to Texas. (See Plaintiffs
                                                                                        Plaintiff’s

                    Petition attached as Exhibit A, ¶
                                                    ¶ 3.)

               c. Complete diversity exists between all parties properly joined in the civil

                    action in that the civil action is between citizens of different States.

               d.   Additionally, the Petition alleges that Plaintiff seeks recovery of more than

                                   Plaintiff’s Petition attached as Exhibit A, ¶
                    $200,000. (See Plaintiffs                                  ¶ 31.) Accordingly,

                    the amount in controversy exceeds $75,000, exclusive of interest and costs, as

                    required for diversity jurisdiction.

               e. This action is within the original jurisdiction of the Court pursuant to the

                    provisions of 28 U.S.C. § 1332.




                                              Page 2 of 4
31974813v.2
              Case 3:19-cv-00360 Document 1 Filed 12/06/19 Page 3 of 4



         6.     Bodega has filed this Notice prior to the expiration of thirty (30) days following

its receipt of a copy of the Petition.

         7.     The judicial district and division of this Court encompasses El Paso County,

Texas, the place where the Civil Action is pending.

         8.     Bodega will give written notice to Plaintiff and will file a Notice of Filing of

Notice of Removal with the Clerk of the District Court of El Paso County, Texas. Bodega

attaches a copy of the Notice of Filing of Notice of Removal as Exhibit B.

         WHEREFORE, Defendant Bodega Latina Corporation prays that the Civil Action now

pending against it in the District Court of El Paso County, Texas be removed therefrom to this

Court.

Dated: December 6, 2019                    Respectfully submitted,



                                           By: /s/Kurt Greve
                                                Kurt W. Greve
                                                Texas Bar No. 24007275
                                                LATHROP GAGE LLP
                                                2101 Cedar Springs Road, Suite 1400
                                                Dallas, Texas 75201
                                                Phone: (214) 983-6030
                                                Facsimile: (214) 983-6101
                                                Email: sgarcia@lathropgage.com

                                                          for Defendant Bodega Latina
                                                 Attorney for
                                                 Corporation




                                           Page 3 of 4
31974813v.2
              Case 3:19-cv-00360 Document 1 Filed 12/06/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of December 2019, a copy of the above pleading was
served via the District Court ECM/ECF system, and by first class United States mail, postage
prepaid, on the following counsel of record:

Enrique Chavez, Jr.
Michael R. Anderson
2101 N. Stanton Street
El Paso, TX 79902
Email: enriquechavezjr@chavezlawpc.com

          for Plaintiff
Attorneysfor  Plaintiff



                                           /s/Kurt Greve
                                           Kurt W. Greve




                                         Page 4 of 4
31974813v.2
